Morgan, J.
It is admitted that plaintiffs are commercial partners, and that each of them is responsible for his own license; that they have only one place of business, and only one store where their business is carried on ; that they sell goods, merchandise and groceries, in all quantities, from a parcel or a package up to any quantity to suit purchasers; that they sell one pound of flour or ten barrels of the same, one yard of calico or ten bolts of the same, as occasion offers *592that they break packages received by them and sell the same at retail; that they do the ordinary business in the country, and are not importers or jobbers, and that they do not sell by sample.
Under this admitted state of facts, the legal question to be determined is: Are they to pay for the license of wholesale dealers? Or .are they to pay the license of retail dealers? If the former, they will have to pay one hundred dollars each. If the latter, they are to pay • only fifteen.
Retail dealers are those who keep an open shop, and who sell provisions and liquors in small quantities. C. C. 3208.
A wholesale dealer we understand to be a person who sells by packages.
In our opinion, a man may be both a wholesale aud retail dealer. .He is a wholesale dealer when he sells parcels of goods in packages ; as, for instance, ten barrels of flour or whisky, or whisky and flour by the barrel, or one or more sacks of coffee, or bolts of goods, at the same time, and to the same party. He is a retail dealer when he sells flour by the pound, whisky by the gallon or bottle, dry goods by the yard. He is both a wholesale and retail dealer when he sells all such articles by the package or by the pound indifferently. And as this is what these plaintiffs do, as they confessedly sell by wholesale as well .as retail, they must pay for a wholesale license.
. Judgment affirmed.
Rehearing refused.